Barnes, J.,
dissenting.
I am unable to concur in the majority opinion. It was the purpose of the fundamental law lo make this a court of review, and not one of general jurisdiction. To that end the constitution, by which this court was created, fixed and determined its jurisdiction. It is expressly stated in that instrument that “the supreme court shall have jurisdiction in all cases relating to the revenue, civil cases in which the state is a party, mandamus, quo warranto, habeas corpus, and such appellate jurisdiction as *680may be provided by law.” Const., art. VI, sec. 2. Construing that section, we have heretofore consistently refused to assume original jurisdiction in equity cases where an injunction was sought as the main or principal remedy. The only exceptions to this rule are the suits brought to enforce anti-trust laws, and the express cases mentioned in the majority opinion. Those cases were properly brought and prosecuted by the state as the party plaintiff, and in all of them the property rights of the citizens of the state generally were directly involved, and it clearly appeared in all of them that in no other way could those rights be conserved and protected. It is therefore clear that those cases were within the rule announced by Judge Brewer in the Nebs case, which is so often referred to in the majority opinion. It is perfectly apparent, however, that this is a suit brought for the sole purpose of enforcing our criminal law by enjoining the defendant from violating the provisions of chapter 50 of the Compiled Statutes entitled “Liquors,” and commonly called the “Slocumb law.” To say that this court has original jurisdiction in all civil actions in which the state is a party, and the state is a party to this action, therefore this court has original jurisdiction to entertain it, is reasoning in a circle, so to speak. If this were the rule, it would require us to take jurisdiction of all civil actions brought to prevent the violation of any of the provisions of our criminal code, for in all such cases the state would necessarily be the party. It was never intended that this court should have original jurisdiction in every civil case where the state could be made a party plaintiff. It seems clear that that provision applies only to those cases where the state really and in fact has such an interest as entitles it to substantial relief, either by way of protecting its property or the property and rights of its citizens generally. It is worse than idle to assert, in order to assume jurisdiction, that the sale of malt, spirituous or vinous liquors, to be served to the patrons of the defendant’s railroad with their meals in its dining cars, constitutes a public nuisance, for no *681citizen of the state is injured thereby, either in his person or his property. It cannot be truthfully asserted that violations of the provisions of our liquor laws by the defendant cannot be punished and the laws properly enforced by the usual and ordinary method of criminal prosecutions. Such prosecutions furnish a full, complete and adequate remedy for the evils of which complaint is made. It is well known that defendant’s through trains all stop a reasonable length of time at every county seat upon its lines of railroad in this state. Any one who desires to do so may enter the defendant’s dining cars at meal times and obtain the necessary evidence to sustain all needful criminal prosecutions. Therefore no necessity exists for the interposition of a court of equity, or the allowance of an order of injunction. As a matter of fact, the plaintiff’s petition in this case, when stripped of the specious argument which it contains to induce us to assume original jurisdiction, simply presents a suit in equity to enjoin the violations of the liquor laws of this state, and substitute for the penalties provided therein for their violation such punishments as we may see fit to administer in contempt proceedings.
Finally, if injunction is the proper method of enforcing our criminal law, suits to that end should be commenced in the district courts of this state, which are courts of general and not special or limited jurisdiction. Those courts are open at all times, and have full power to grant all necessary relief, and from judgments there rendered appeals may be taken to this court. If that method is pursued, no question as to our jurisdiction would arise, By requiring such actions to be commenced and prosecuted in the district court, we would be able to devote more of our time to the hearing of the many cases brought here by appeal, and thus conserve the main purpose for which this court was created. This'would also, in a measure, relieve the overcrowded condition of our docket.
For the foregoing reasons, among others, I am of opinion that the demurrer to the jurisdiction should be sustained and the proceeding dismissed.